


PROXY AGREEMENT
(English Translation)

             This Proxy Agreement (the "Agreement") is entered into as of
01/05/2010 between SKY ACHIEVE HOLDING LIMITED, a company incorporated under the
laws of British Virgin Islands, ("Party A" or "Proxy Holder"), and Beijing
Guoqiang Global Science Technology Development Limited., a company with joint
stock limited liability organized under the laws of the PRC ("Party B"), with a
registered address at 3, Xijing Road, High Tech Park, Badachu, Shijingshan
District, Building 1 and STE 106C, Beijing China, 100081 ("Party B"), Mr. KUN,
LIU chairman and shareholder of Party B ("Chairman"), and each of the parties
listed on Appendix 1 of this Agreement ("Shareholders"). In this Agreement,
Party A, Party B, the Chairman and the Shareholders are referred to collectively
in this Agreement as the "Parties" and each of them is referred to as a "Party".


RECITALS


A. The Chairman and the Shareholders hold a majority of the outstanding shares
of Beijing Guoqiang Global Science Technology Development Limited, a company
with joint stock limited liability organized under the laws of the PRC (the
"Company");     B. The Chairman and each of the Shareholders are willing to
entrust the person designated by the Proxy Holder with their voting rights (with
respect to shares held by each such party) without any limitations, at any
shareholder meeting of the Company.


             NOW THEREFORE, the parties agree as follows:



1. The Chairman hereby agrees to irrevocably grant the person designated by the
Proxy Holder with the right to exercise his shareholder voting rights and other
shareholder right, including the attendance at and the voting of such shares at
the shareholder's meeting of Company (or by written consent in lieu of a
meeting) in accordance with applicable laws and its Article of Association,
including but not limited to the rights to sell or transfer all or any of his
equity interests of the Company, and appoint and vote the directors and Chairman
as the authorized representative of the shareholders of Company.     2. The
Proxy Holder agrees to designate the person who accepts the authority granted by
the Chairman pursuant to the Article 1 of this Agreement, and the designated
person shall represent the Chairman to exercise the Chairman's shareholder
voting rights and other shareholder rights pursuant to this Agreement.     3.
Each Shareholder hereby agrees to irrevocably grant the person designated by the
Proxy Holder with the right to exercise his, her or its shareholder voting
rights and other shareholder right, including the attendance at and the voting
of such shares at the shareholder's meeting of Company (or by written consent in
lieu of a meeting) in accordance with applicable laws and its Articles of
Association, including but not limited to the rights to sell or transfer all or
any of his equity interests of the Company, and appoint and vote the directors
and the Chairman as the authorized representative of the shareholders of
Company.



1

--------------------------------------------------------------------------------



4. The Proxy Holder agrees to designate the person who accepts the authority
granted by the Shareholders hereunder pursuant to the Article 1 of this
Agreement, and the designated person shall represent the Shareholders to
exercise the Shareholders' voting rights and other shareholder rights pursuant
to this Agreement.     5. The Chairman and the Shareholders hereby acknowledge
that, whatever any change with the equity interests of Company, they shall both
entrust the person designated by the Proxy Holder with all shareholder's voting
rights and all the rights of shareholders; if the Chairman and the Shareholders
transfer their equity interests of Company to any individual or company, the
Proxy Holder, or the individuals or entities designated by the Proxy Holder (the
"Transferee"), they shall compel and assure that such Transferee sign an
agreement with the same terms and conditions of this Agreement granting the
Proxy Holder the shareholder rights of Transferee.     6. The Chairman and the
Shareholders hereby acknowledge that the obligations of the Chairman and the
Shareholders under this Agreement are separate, and if one such party shall no
longer be a shareholder of the Company, the obligations of the other party shall
remain intact.     7. The Chairman and the Shareholders hereby acknowledge that
if the Proxy Holder withdraws the appointment of the relevant person, the Proxy
Holder will withdraw the appointment and authorization to this person and
authorize other persons, in substitution, designated by the Proxy Holder for
exercising shareholder voting rights and other rights of themselves at the
shareholder meetings of the Company.     8. This Agreement has been duly
executed by the parties' authorized representatives as of the date first set
forth above and shall be effective simultaneously.     9. The effective term
shall be ten (10) years and may be extended by the written agreement among the
Parties upon the expiration of this Agreement.     10. Any amendment and/or
rescission shall be agreed by the Parties in writing.        



[SIGNATURE PAGES FOLLOW]





2

--------------------------------------------------------------------------------




SIGNATURE PAGE

             IN WITNESS WHEREOF each party hereto have caused this Proxy
Agreement to be duly executed by itself or a duly authorized representative on
its behalf as of the date first written above.



PARTY A:

SKY ACHIEVE HOLDING LIMITED

By:    /s/ Youhua Yu             

Name: YOUHUA, YU

Title: Chairman



PARTY B:

Beijing Guoqiang Global Science Technology Development Limited

By:    /s/ Kun Liu                     

Name: KUN LIU

Title: Chairman



CHAIRMAN:

   /s/ Youhua Yu             
YOU HUA, YU


3

--------------------------------------------------------------------------------



SIGNATURE PAGE FOR SHAREHOLDERS



SHAREHOLDERS: Kun Liu



[SIGNATURES PAGES FOR SHAREHOLDERS FOLLOWS]



By:    /s/ Kun Liu                     

Name: KUN LIU






4

--------------------------------------------------------------------------------